
	
		III
		111th CONGRESS
		1st Session
		S. RES. 288
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2009
			Mrs. Murray (for
			 herself, Mr. Cardin,
			 Mr. Casey, Ms.
			 Klobuchar, Mrs. Boxer, and
			 Mr. Isakson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 26, 2009, as
		  National Mesothelioma Awareness Day.
	
	
		Whereas mesothelioma is a terminal cancer related to
			 exposure to asbestos that affects the lining of the lungs, abdomen, heart, or
			 testicles;
		Whereas workers who are exposed to asbestos on a daily
			 basis over a long period of time are most at risk, but even short-term
			 exposures to asbestos can cause the disease;
		Whereas exposure to asbestos for as little as 1 month can
			 cause mesothelioma 20 to 50 years later;
		Whereas asbestos was used in the construction of virtually
			 all office buildings, public schools, and homes built before 1975, and more
			 than 3,000 products sold in the United States contain asbestos;
		Whereas there is no known safe level of exposure to
			 asbestos;
		Whereas millions of workers in the United States have
			 been, and continue to be, exposed to dangerous levels of asbestos;
		Whereas the National Institutes of Health reported to
			 Congress in 2006 that mesothelioma is a difficult disease to detect, diagnose,
			 and treat;
		Whereas the National Cancer Institute recognizes a clear
			 need for new treatments to improve the outlook for patients with mesothelioma
			 and other asbestos-related diseases;
		Whereas the need to develop treatments for mesothelioma
			 was overlooked for decades;
		Whereas even the best available treatments for
			 mesothelioma typically have only a very limited effect, and a person diagnosed
			 with mesothelioma is expected to survive between 8 and 14 months;
		Whereas mesothelioma has claimed the lives of such heroes
			 and public servants as Admiral Elmo Zumwalt, Jr., and Congressman Bruce F.
			 Vento;
		Whereas many mesothelioma victims were exposed to asbestos
			 while serving in the Navy;
		Whereas it is believed that many of the firefighters,
			 police officers, and rescue workers who served at Ground Zero on September 11,
			 2001, may be at increased risk of contracting mesothelioma in the future;
			 and
		Whereas cities and localities throughout the United States
			 will recognize September 26, 2009, as Mesothelioma Awareness
			 Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 26, 2009, as National Mesothelioma Awareness Day;
			 and
			(2)calls on the
			 people of the United States, Federal departments and agencies, States,
			 localities, organizations, and media to observe National Mesothelioma Awareness
			 day with appropriate ceremonies and activities.
			
